FILED
                            NOT FOR PUBLICATION                             APR 14 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


PAULA SKERSTON,                                  No. 12-56624

               Plaintiff - Appellant,            D.C. No. 8:11-cv-00803-DDP-RZ

  v.
                                                 MEMORANDUM*
COUNTY OF LOS ANGELES; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                    Dean D. Pregerson, District Judge, Presiding

                              Submitted April 7, 2014**

Before:        TASHIMA, GRABER, and IKUTA, Circuit Judges.

       Paula Skerston, an attorney, appeals pro se from the district court’s summary

judgment in her 42 U.S.C. § 1983 action alleging violations of her Fourth

Amendment rights. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo, Ramirez v. City of Buena Park, 560 F.3d 1012, 1019 (9th Cir. 2009), and we

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      The district court properly granted summary judgment because Skerston

failed to raise a genuine dispute of material fact as to whether defendants lacked

reasonable suspicion to conduct an investigatory stop. See Liberal v. Estrada, 632
F.3d 1064, 1077 (9th Cir. 2011) (reasonable suspicion requires that an officer have

“specific, articulable facts which, together with objective and reasonable

inferences, form the basis for suspecting that the particular person detained is

engaged in criminal activity” (citation and internal quotation marks omitted)); see

also Hiibel v. Sixth Judicial Dist. Court of Nev., Humboldt Cnty., 542 U.S. 177,

186 (2004) (inquiry into a suspect’s identity is a “routine and accepted” part of an

investigatory stop and serves important government interests, including informing

an officer that the suspect is wanted for any other offense).

      AFFIRMED.




                                           2                                       12-56624